The appellant was tried on indictment charging murder in the first degree and convicted of the offense of murder in the second degree.
The only question presented is that of the sufficiency of the evidence to sustain the verdict and judgment.
A careful consideration of the record reveals that there was ample legal evidence to support the judgment and, there appearing no reversible error, on consideration of the entire record, the judgment is affirmed.
So ordered.
BUFORD, C. J., BROWN, THOMAS and SEBRING, JJ., concur.